IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                           coo
                                                                                 CO

STATE OF WASHINGTON,                                 No. 73710-4-1
                                                                                 O
                                                                                 O

                       Respondent,                   DIVISION ONE                 1
                                                                                 GO        ~"£'~jf""
                                                                                           ,)> ™r, _-,-|
                                                                                 «t-r,.s   c/>rnr-
             v.

                                                                                 o
AYANNA ABAEBA SHAMARI,                               UNPUBLISHED                  ro        O -";


                       Appellant.           )        FILED: October 3, 2016




       Cox, J. - Ayanna Shamari appeals the amount of an order requiring her to

pay restitution. Because there is insufficient evidence to establish a causal

connection between the amount imposed and the damages sustained, we

reverse and remand for reconsideration.

       Shamari pleaded guilty to one count each of first-degree assault with a

firearm enhancement, second-degree assault with a firearm enhancement, and

reckless burning. According to her plea agreement, Shamari agreed to pay

restitution to the victims of the charged crimes in an amount to be later

determined. Shamari also waived her right to be present at a subsequent

restitution hearing.

       The State subsequently sought restitution for $33,446.98, including

$32,835.97 to the Crime Victim's Compensation Program (CVCP) and $611.01 to

the Health Care Authority. The Health Authority provided a detailed claims

ledger with expenses for diagnosis and subsequent treatment of one of
No. 73710-4-1/2



Shamari's victims. Alongside the provider's name, treatment description, and

payment information, this ledger provided diagnostic information, explaining the

purpose of treatments.

       By contrast, the CVCP provided only a cursory and summary expenditures

list. This list gave a generalized category for each expense (e.g., Pharmacy,

Anesthesia, Laboratory) and payment information, but it did not explain the

purpose of its enumerated treatments. The court imposed the full restitution

sought by the State. Shamari's attorney signed this order but noted that she had

not heard from Shamari about doing so.

       Shamari appeals the restitution amount, claiming that the sentencing court

erred by basing restitution, in part, on the CVCP list because itfails to prove that

the need for its listed treatments resulted from her crime. Thus, she asks this

court to vacate the $32,835.97 owed on the CVCP list. The State argues that the

CVCP list is sufficient to support the restitution ordered. It further argues that

Shamari waived her objection to restitution and cannot raise it for the first time on

appeal.

                                      WAIVER


       We first address the State's waiver argument before turning to the merits

of Shamari's appeal. The State contends that Shamari waived her objection to

the amount of restitution by waiving her right to be present at a restitution hearing

and, consequently, failing to object before the sentencing court. Thus, the State

argues that Shamari cannot raise these challenges for the first time on appeal.

We disagree.
No. 73710-4-1/3



       The State bears the burden to establish waiver by a preponderance of the

evidence.1 It must show the defendant intentionally and voluntarily relinquished

a known right.2 In State v. Moen, our supreme court considered whether the

State met this burden under circumstances similar to those here.3 There, the trial

court ordered that Christopher Moen pay restitution "with an amount to be set at

a future date."4 Moen "waived his presence at the restitution hearing (if

required)."5 After the court set restitution, Moen appealed, arguing that it was

untimely since it had been set after the statutory deadline.6 The State contended

that Moen waived objection to restitution by allegedly agreeing to pay restitution

that had not yet been set and by waiving his presence at a subsequent hearing.

The court found that such a record failed to "reflect any actual agreement" as to

the terms of restitution.7

       Here, Shamari pleaded guilty with restitution to be set at a future date.

She waived her presence at any restitution hearing. There is nothing in this

record to show any waiver of the right to contest the amount of restitution. This

includes our consideration of counsel's signing the restitution order. Thus, the

       1 State v. Hunsicker, 129 Wn.2d 554, 558-59, 919 P.2d 79 (1996).

       2 In re Welfare of S.V.B., 75 Wn. App. 762, 770, 880 P.2d 80 (1994).

       3 129 Wn.2d 535, 543-48, 919 P.2d 69 (1996).

       4 Id, at 537.

       s\±

       6ldL

       7 Id. at 540.
No. 73710-4-1/4



State has failed to carry its burden of demonstrating Shamari waived her right to

object to the amount of restitution.

       The State also argues that Shamari cannot raise these objections for the

first time on appeal. We again disagree.

       Generally, a party may not raise issues for the first time on appeal.8 But

illegal or erroneous sentences may be challenged for the first time on appeal.9

Citing this rule, the Moen court held that the defendant could raise his challenges

to the timeliness of restitution for the first time on appeal.10 The same principle

applies here.

                             RESTITUTION AMOUNT

       Shamari argues that the sentencing court relied on insufficient evidence in

ordering restitution. Specifically, the sentencing court relied on an expenditures

list that did not explain the purpose of certain medical treatments and thus, failed

to make a causal connection to Shamari's crimes. We agree.

       A sentencing court's authority to order restitution is not inherent but rather

derives solely from statute.11 RCW 9.94A.753(5) states that "[rjestitution shall be

ordered whenever the offender is convicted of an offense which results in injury

to any person." In passing this statute, the legislature granted broad restitution


       8 RAP 2.5(a).

       9 State v. Bahl, 164 Wn.2d 739, 744-45, 193 P.3d 678 (2008) (internal
quotations omitted).

       10129 Wn.2d at 547-48.

       11 State v. Tobin, 161 Wn.2d 517, 523, 166 P.3d 1167 (2007).
No. 73710-4-1/5



powers to the trial court to enable it to require a defendant "face the

consequences of his or her criminal conduct."12

       This court will not reverse a sentencing court's restitution determination

absent an abuse of discretion.13 The sentencing court abuses its discretion when

its decision is "manifestly unreasonable, or exercised on untenable grounds, or

for untenable reasons."14 Restitution "need not be established with specific

accuracy," but due process requires it be "supported by substantial credible

evidence."15 Such evidence "must not subject the trier of fact to mere

speculation or conjecture."16

      The State bears the burden of proving the facts supporting restitution by a

preponderance of the evidence.17 The State must prove "that a victim's injuries

were causally connected to a defendant's crime before ordering a defendant to

pay restitution for the [resulting expenses]."18 That causal connection asks

"whether, 'but for' the crime, the damages would have occurred."19


       12 Id, at 524.

       13 jdL at 523/

       14 State v. Enstone, 137 Wn.2d 675, 679-80, 974 P.2d 828 (1999).

       15 State v. Griffith, 164 Wn.2d 960, 965, 195 P.3d 506 (2008) (internal
quotation marks omitted).

       16 State v. Awawdeh, 72 Wn. App. 373, 379, 864 P.2d 965 (1994).

       17 State v. Dedonado, 99 Wn. App. 251, 256, 991 P.2d 1216(2000).

       18 Enstone, 137 Wn.2d at 682.

       19 Tobin, 161 Wn.2d at 526.
No. 73710-4-1/6



       The State regularly seeks to prove the basis for restitution by offering

expenditures lists like the one challenged in this case. This court has voiced

certain concerns with such lists in the past. We have recognized that lists of

"[s]uch expenditures may be for items of substantially greater or lesser value

than the actual loss."20 We have also noted that "[a] causal connection is not

established simply because a victim or insurer submits proof of expenditures."21

       In State v. Bunner. this court held that a summary which "does not indicate

why medical services were provided, fails to establish the required causal

connection between the victim's medical expenses and the crime committed."22

       In State v. Hahn, this court concluded that an expenditure list is similarly

insufficient when it "merely state[d] the name of the service provider, the service

date, date paid, billed amount and amount paid."23 Such information provided no

evidence of causation and left the court to impermissible speculation.

       Similar to the lists in Bunner and Hahn, it fails to indicate the purpose of

certain medical treatments. In contrast to the list from the Health Care Authority,

it lacks crucial diagnostic information, merely stating the provider's name,

treatment dates, and payment information. Thus, it fails to establish a causal

connection between the crimes for which Shamari pleaded guilty and the victim's

medical expenses.


       20 Dedonado, 99 Wn. App. at 257.

       21 Jd,

       22 86 Wn. App. 158, 160, 936 P.2d 419 (1997).

       23 100 Wn. App. 391, 400, 996 P.2d 1125 (2000).
No. 73710-4-1/7



       We conclude that the sentencing court abused its discretion by ordering

restitution in the amount of $32,835.97, which was billed by the CVCP.

                                      REMEDY


       Shamari argues that the proper remedy is simply to vacate the restitution

ordered. We disagree.

       In considering the appropriate remedy here, this court recognizes the

intent underlying the legislative restitution scheme.24 While a defendant is

entitled to a proper basis for restitution, he or she remains liable for the losses

actually caused.25 Under such circumstances, our supreme court has dictated

that the proper resolution is vacatur accompanied by remand so the sentencing

court may reconsider restitution.26

        We reverse the sentencing court's Order Setting Restitution as to the

$32,835.97 billed by the CVCP and remand for further proceedings.

                                                             IS, J.
WE CONCUR:




 yj\-tL/»*t- \j „




       24 RCW 9.94A.753.

       25 Tobin, 161 Wn.2d at 523.

       26 Griffith, 164 Wn.2d at 967-68.